United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-2973
                        ___________________________

                               William Brent Maybin

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

                   Corizon Healthcare; Dr. William McKenney

                      lllllllllllllllllllllDefendants - Appellees
                                      ____________

                    Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                         Submitted: September 20, 2018
                           Filed: September 25, 2018
                                 [Unpublished]
                                 ____________

Before WOLLMAN, BOWMAN, and SHEPHERD, Circuit Judges.
                       ____________

PER CURIAM.

       Missouri inmate William Brent Maybin appeals the district court’s1 adverse
grant of summary judgment in his 42 U.S.C. § 1983 action. In Maybin’s vague and

      1
       The Honorable Carole E. Jackson, United States District Judge for the Eastern
District of Missouri, now retired.
conclusory brief, he identifies no specific errors in the district court’s thorough
summary of the evidence the parties presented, or in the court’s application of Eighth
Amendment precedent to that evidence; and, viewing the summary judgment record
in a light most favorable to Maybin, and drawing all reasonable inferences in his
favor, we find no such errors. See Murchison v. Rogers, 779 F.3d 882, 886-87 (8th
Cir. 2015) (de novo review). The judgment is affirmed. See 8th Cir. R. 47B.
                       ______________________________




                                         -2-